Citation Nr: 0807272	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  04-13 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation for diabetes mellitus, type 
II, in excess of 20 percent prior to May 4, 2006.

2.  Entitlement to an evaluation for diabetes mellitus, type 
II, in excess of 40 percent.

3.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had active service from January 1959 to March 
1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2003 by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).  The Board notes that the veteran's 
claims file was subsequently transferred to the Montgomery, 
Alabama RO.

The Board notes that the veteran requested a Travel Board 
hearing in conjunction with this current claim.  The hearing 
was scheduled for December 2007.  The veteran failed to 
report for this hearing, and made no attempt to reschedule 
the hearing.  Thus, the Board finds that the veteran's 
request for a hearing is considered to be withdrawn.  38 
C.F.R. § 20.704(d) (2007).


FINDINGS OF FACT

1.  Prior to May 4, 2006, the veteran had type II diabetes 
mellitus for which he was prescribed insulin, a restricted 
diet, and regular exercise.  No regulation of activities was 
required.

2.  From May 4, 2006, the veteran had type II diabetes 
mellitus which required insulin, a restricted diet, and, 
resolving all doubt in the veteran's favor, regulation of 
activities.  No episodes of ketoacidosis or hypoglycemic 
reactions were noted.  

3.  The competent medical evidence reflects that the veteran 
had Level II hearing in the right ear and Level I in the left 
ear in July 2001; in March 2004, the veteran had Level III 
hearing in the right ear and Level II in the left ear; and in 
November 2005, he had level II hearing in the right ear and 
Level I in the left ear.



CONCLUSIONS OF LAW

1.  The criteria for an increased rating higher than 20 
percent prior to May 4, 2006 for diabetes mellitus are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.119, Diagnostic Code 7913 (2007).

2.   The criteria for an increased rating higher than 40 
percent for diabetes mellitus are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 4.119, Diagnostic Code 
7913 (2007).
 
3.  The criteria for a compensable disability rating for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 
(2007).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Type II Diabetes Mellitus

In this case, the veteran contends that he is entitled to an 
evaluation in excess of 20% prior to May 4, 2006.  The Board 
notes that the veteran was originally granted service 
connection for diabetes mellitus in a rating decision dated 
August 1979.  The RO evaluated the veteran's diabetes 
mellitus as 10 percent disabling, effective April 1, 1979.

The rating decision currently on appeal dated March 2003 
increased the veteran's disability rating for his service-
connected diabetes mellitus.  The RO evaluated the veteran's 
diabetes mellitus as 20 percent disabling, effective May 16, 
2001.  A subsequent rating decision dated February 2007 
increased the veteran's disability rating for his diabetes 
mellitus.  The RO evaluated the veteran's diabetes mellitus 
as 40 percent disabling, effective May 4, 2006.

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civilian occupations.  38 U.S.C.A.§ 1155; 38 C.F.R. §§ 
3.321(a), 4.1.
The present level of disability is of primary concern where, 
as here, an increase in an existing disability rating based 
on established entitlement to compensation is at issue.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

A recent decision by the United States Court of Appeals for 
Veterans Claims (Court) held that in determining the present 
level of a disability for any increased evaluation claim, the 
Board must consider the application of "staged" ratings.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other 
words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

Diabetes mellitus is rated under 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2007).  A 20 percent evaluation is 
assigned for diabetes mellitus requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet.  A 40 percent evaluation is assigned for diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities.  A 60 percent evaluation is assigned for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent evaluation is assigned 
for diabetes mellitus requiring more than one daily injection 
of insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  

The Board has considered the full history of the veteran's 
disability in this case.  The first pertinent post-service 
treatment note is dated October 2001.  The veteran presented 
to VA with concerns of lower quadrant pain.  The veteran 
reported at that time that his blood sugar levels ranged 
between 175 to 265.  He indicated that he tried to watch his 
diet, and stated that he still drank alcohol, but that his 
drinking had "slowed down."  The examiner diagnosed the 
veteran as having diabetes mellitus in fair control.  The 
examiner encouraged the veteran to "strictly" follow his 
diet, stop drinking, and begin exercising.  The veteran 
returned to VA approximately one month later for follow-up 
care.  The examiner noted that the veteran's diabetes 
mellitus was poorly controlled at that time.  The examiner 
stated that the veteran "is not following diet, mainly the 
[veteran] is drinking alcohol."

The veteran presented to VA in February 2002 for follow-up 
care related to his diabetes mellitus.  The veteran stated 
that he had changed his diet and stopped drinking alcohol.  
The examiner noted that the veteran's diabetes mellitus was 
still poorly controlled at that time.  The examiner further 
noted that the veteran would have to begin an insulin regimen 
if his condition did not improve.  Despite some improvement 
in the veteran's condition, the examiner nonetheless started 
the veteran on an insulin regimen in April 2002.  In 
particular, the examiner pointed out that the veteran failed 
to follow his dietary restrictions, and that he continued to 
drink alcohol.

The Board notes that the veteran was afforded a VA general 
medical examination (GME) in October 2002.  The veteran 
reported at that time that he was on insulin and Glipizide, 
but he denied ever having ketoacidosis or hypoglycemic 
"spells."  The examiner observed that the veteran's 
diabetes mellitus was not well controlled.  The examiner 
diagnosed the veteran as having type II diabetes mellitus, 
insulin-dependent.

In March 2003, the veteran sought VA care for shoulder and 
elbow pain.  The veteran reported at that time that his blood 
sugar levels ranged from 180 to 220.  The examiner described 
the veteran's diabetes mellitus as "stable" despite the 
veteran's noted non-compliance with his diet and medications.

In March 2004, the veteran was afforded a VA Compensation and 
Pension (C&P) Examination for the purpose of evaluating the 
veteran's eyesight.  The veteran reported that he could walk 
only one-half block at that time before having to rest.  The 
examiner diagnosed the veteran as having diabetes mellitus 
type two, insulin dependent.

The veteran returned to VA in October 2004 for care related 
to his diabetes mellitus.  The veteran reported that he was 
still smoking and drinking at that time.  The examiner 
described the veteran's lipid panel as "unacceptable," and 
encouraged him to lose weight through dieting and exercise.  

Likewise, the veteran presented to VA in August 2005 for a 
follow-up appointment.  The veteran indicated that he was 
still smoking at that time.  The examiner indicated that the 
veteran needed to try "very hard" to control his glucose 
levels through dieting.  The examiner also encouraged the 
veteran to take his medications regularly.   

The veteran underwent a VA C&P Examination in October 2005 in 
connection with the current claim.  The examiner noted that 
the veteran treated his diabetes mellitus with insulin and 
"oral agents" since his diagnosis in 1979.  The veteran 
denied a history of ketoacidosis or hypoglycemia, as well as 
any hospitalizations related to ketoacidosis or hypoglycemia.  
The veteran denied any weight change in the past three to 
four years.  The veteran also indicated that he did not 
follow a diabetic-restricted diet, and he denied avoiding 
strenuous activities to prevent hypoglycemic reactions.  The 
veteran pointed out, however, that his history of coronary 
artery disease prevented him from engaging in strenuous 
exercise.  

Upon physical examination, the veteran reported numbness and 
tingling in the lower extremities, and a history of vision 
and vascular problems.  The examiner pointed out that the 
veteran's diabetes mellitus was poorly controlled based on 
the results of laboratory bloodwork.  The examiner opined 
that the veteran's diabetes mellitus "appears to have 
worsened since his last evaluation, although without 
speculation, I am unable to determine the degree of 
disability that the patient has worsened over and above the 
degree of disability he had on prior evaluation."

In January 2006, the veteran sought VA care for his diabetes 
mellitus.  The veteran indicated at that time that he 
experienced significant leg and hip pain, as well as 
numbness, tingling, and burning in the feet.  The examiner 
noted that the veteran had diabetes with probable neuropathy.  
The veteran also indicated a recent history of nearly falling 
and an inability to walk.  The examiner prescribed the use of 
a cane at that time.  

The veteran sought VA care in May 2006 after experiencing 
problems controlling his diabetes mellitus.  The veteran 
indicated at that time that he was still smoking.  The 
examiner pointed out that the veteran's laboratory bloodwork 
showed that the veteran's condition had worsened.  
Nevertheless, the examiner again encouraged the veteran to 
"get on a diet and try to exercise and take his medicine 
exactly as directed."

Three days after this visit, the veteran was afforded a VA 
C&P Examination, also in May 2006.  The examination was 
ordered to evaluate the veteran's veins and arteries.  The 
veteran reported a history of bilateral leg pain upon 
ambulation.  The examiner noted that the veteran had self-
reported restrictions on his activities based on the leg 
pain.  Specifically, the veteran indicated that he was unable 
to walk more than 40 feet without resting, or sit for more 
than 30 minutes without changing position.  The veteran 
stated that he was unable to run.  The examiner diagnosed the 
veteran as having diabetes mellitus with peripheral vascular 
disease.  

In August 2006, a VA treatment note shows that the veteran 
reported elevated blood sugar levels.  He stated that he used 
insulin and took Glipizide two times per day.  Similarly, the 
veteran's laboratory bloodwork in November 2006 revealed that 
his diabetes mellitus was poorly controlled.  The VA examiner 
prescribed Glucophage to be taken in conjunction with the 
veteran's other medications.

The Board also notes that the veteran has submitted 
additional evidence in support of his claim in the form of 
private medical records and VA treatment notes.  These 
records, however, are unrelated to the veteran's increased 
rating claim for diabetes mellitus.  The Board acknowledges 
that the veteran has submitted various laboratory bloodwork 
results regarding his diabetic testing, but this information 
does not assist in determining whether the veteran is 
entitled to an increased rating for diabetes mellitus.  

In assessing the severity of the veteran's diabetes mellitus 
for the period prior to May 4, 2006, the Board finds that the 
preponderance of the evidence is against a finding for a 
disability rating in excess of 20 percent.  Notably, there is 
no evidence of record to show that the veteran required 
insulin, a restricted diet, and regulation of activities such 
that a 40 percent evaluation was warranted prior to May 16, 
2001. 

The Court has in the past held that in order for a veteran to 
be entitled to a 40 percent disability rating for diabetes 
mellitus under Diagnostic Code 7913, the evidence must show 
that it is medically necessary for the veteran to avoid 
strenuous occupational and recreational activities.  Camacho 
v. Nicholson, 21 Vet. App. 360, 361 (2007).  Similarly, the 
conjunctive "and" contained in Diagnostic Code 7913 
reflects that all criteria must be met to establish 
entitlement to a 40 percent rating.  Id. at 366 (citing 
Watson v. Dep't of the Navy, 262 F.3d 1292, 1299 (Fed. Cir. 
2001)).  Medical evidence is required to show that 
occupational and recreational activities have been 
restricted.  Id. at 363-64. 

While the evidence of record demonstrates that the veteran 
uses insulin and has a restricted diet to control his 
diabetes mellitus, there is no suggestion that the veteran 
had to regulate his activities because of his disease.  
Rather, VA treatment records indicate that the veteran was 
encouraged to diet, become more active, and exercise more 
regularly in order to better control his diabetes mellitus.  
For example, a VA treatment note dated April 2002 revealed 
that the veteran required insulin to control his diabetes 
mellitus, while VA treatment notes dated October 2004 to May 
2006 repeatedly stressed the importance of dieting, regular 
exercise, and taking medications as directed.  

The Board acknowledges that a VA examiner prescribed the 
veteran a cane in January 2006 after the veteran reported 
instances in which he nearly fell down while walking.  
However, the Board observes that three days prior to the 
veteran's May 2006 C&P Examination, the results of which were 
the basis for his 40 percent disability rating, a VA examiner 
encouraged the veteran to "get on a diet and try to exercise 
and take his medicine exactly as directed."  

While the veteran may have been incapable of certain kinds of 
strenuous occupational and recreational activities due to 
other physical limitations, there is no indication at that 
time that the veteran was to regulate his activities as a 
result of his diabetes mellitus prior to May 4, 2006.  In 
light of this evidence, the Board finds that use of a cane 
alone, is insufficient evidence in this instance to 
demonstrate that the veteran had to regulate his activities 
(i.e., avoid strenuous occupational and recreational 
activities) because of his diabetes mellitus. 

As the veteran was not required to regulate his activities 
due to diabetes mellitus during the period prior to May 4, 
2006, he is not entitled to a 40 percent or higher evaluation 
for that time period.  Furthermore, the veteran's claims file 
is negative for any episodes of ketoacidosis or hypoglycemic 
reactions, as well as twice monthly visits to a diabetic care 
provider or hospitalizations related to such conditions.  
Thus, the veteran is not entitled to either a 60 percent or 
100 percent evaluation.

In assessing the severity of the veteran's diabetes mellitus 
for the period after May 4, 2006, the Board finds that the 
preponderance of the evidence is against a finding of a 
disability rating in excess of 40 percent.  As noted above, 
the pertinent medical evidence of record demonstrates that 
the veteran uses insulin, sometimes more than once per day, 
and has a restricted diet to control his diabetes mellitus.  

The Board notes that the May 2006 VA C&P Examination of the 
arteries and veins indicated that the veteran self-reported 
regulation of his activities.  The examiner diagnosed the 
veteran as having diabetes mellitus with peripheral vascular 
disease.  However, the Board points out that included in the 
examination report is the statement "[a]t the present time, 
the veteran has restrictions of his activities secondary to 
this symptom [peripheral neuropathy of the lower 
extremities]."  It is unclear from the record whether this 
statement is the opinion of the examiner or a statement by 
the veteran which was recorded by the examiner.  But, 
resolving all doubt in favor of the veteran, the Board finds 
that the veteran's diabetes mellitus required regulation of 
activities. 

VA treatment notes dated August and November 2006 reveal that 
the veteran's diabetes mellitus was poorly controlled, and 
that his medication was increased as a result of this 
finding.  In fact, the veteran indicated that he had to use 
insulin twice per day.  However, the veteran's claims file is 
negative for any episodes of ketoacidosis or hypoglycemic 
reactions requiring twice monthly visits to a diabetic care 
provider or hospitalizations.  Similarly, the veteran does 
not report any progressive weight and strength loss due to 
diabetes mellitus.  Thus, the veteran is not entitled to 
either a 60 percent or 100 percent evaluation for the period 
after May 4, 2006.

Accordingly, the Board concludes that the veteran is not 
entitled to an evaluation in excess of 20 percent for the 
period prior to May 4, 2006, nor is the veteran entitled to 
an evaluation in excess of 40 percent for the period after 
May 4, 2006.

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's service-connected 
diabetes mellitus that would take the veteran's case outside 
the norm so as to warrant an extraschedular rating.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).

Bilateral Hearing Loss

The veteran in this case was originally granted service 
connection for hearing loss upon discharge from service.  The 
veteran's hearing loss disability was rated as a non-
compensable disability, effective April 1, 1979.  In this 
case, the veteran contends that his hearing loss has 
worsened, and that this decline warrants a higher disability 
rating.

Disability evaluation for hearing impairment is derived from 
the mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The provisions of 38 C.F.R. § 4.85 establish eleven 
auditory acuity levels from I to XI.  Tables VI and VII as 
set forth in 38 C.F.R. § 4.85(h) are used to calculate the 
rating assigned.  Table VIa is used to assign a rating based 
on puretone threshold average alone where, because of 
language difficulties, inconsistent speech discrimination 
scores, etc., the examiner certifies that the use of both 
puretone averages and speech discrimination scores is 
inappropriate, or when indicated under 38 C.F.R. § 4.86.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a). 

The results are analyzed using tables contained in 38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  "Puretone threshold 
average," as used in Table VI and VIa, is the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, 
divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.

For exceptional patterns of hearing impairment, 38 C.F.R. § 
4.86 provides that:

(a) When the puretone threshold at each 
of the four specified frequencies 
(1000, 2000, 3000 and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or VIa, whichever 
results in the higher numeral.  Each 
ear will be evaluated separately.

(b) When the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or VIa, 
whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.

The Board has considered the full history of the veteran's 
bilateral hearing loss disability.  The veteran's bilateral 
hearing loss disability has not significantly changed 
throughout the appeals process and a uniform evaluation is 
warranted in this case.  

The veteran underwent a VA hearing aid evaluation in July 
2001.  The veteran stated at that time that he had difficulty 
understanding speech in "noisy areas" and that he had 
difficulty hearing the telephone.  The veteran reported both 
military and civilian noise exposure, and indicated that his 
hearing problem began approximately 35 years before this 
examination.  Puretone thresholds, in decibels, were as 
follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
55
70
80
LEFT
45
30
40
65
65

The average puretone hearing loss at that time was 60 
decibels in the right ear and 50 decibels in the left ear.  
Speech recognition scores using the Maryland CNC word lists 
were 92 percent in the right ear and 92 percent in the left 
ear.  The examiner subsequently fitted the veteran with 
hearing aids.  

Under Table VI contained in Diagnostic Code 6100, the average 
puretone thresholds and speech recognition scores for the 
right ear demonstrated during the July 2001 VA examination 
correspond to category II, and the scores for the left ear 
correspond to category I.  The intersection point for these 
categories under Table VII shows that the hearing loss does 
not exceed the levels contemplated for the currently assigned 
non-compensable rating.  Additionally, an exceptional pattern 
of hearing loss, which would warrant evaluation under 38 
C.F.R. § 4.86, is not shown.

The veteran was also afforded a VA Compensation and Pension 
(C&P) Examination in March 2004.  Puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
60
70
80
LEFT
30
30
50
65
70
  
The average puretone hearing loss at that time was 61 
decibels in the right ear and 54 decibels in the left ear.  
Speech recognition scores using the Maryland CNC word lists 
were 88 percent in the right ear and 88 percent in the left 
ear.  According to the examiner, the veteran's audiological 
examination showed mild to severe sensorineural hearing loss 
in the right ear and mild to moderately severe sensorineural 
hearing loss in the left ear.

Under Table VI contained in Diagnostic Code 6100, the average 
puretone thresholds and speech recognition scores for the 
right ear demonstrated during the March 2004 VA examination 
correspond to category III, and the scores for the left ear 
correspond to category II.  The intersection point for these 
categories under Table VII shows that the hearing loss does 
not exceed the levels contemplated for the currently assigned 
non-compensable rating.  Additionally, an exceptional pattern 
of hearing loss, which would warrant evaluation under 38 
C.F.R. § 4.86, is not shown.

The Board notes that the veteran underwent a VA C&P 
Examination in October 2005 for the purpose of evaluating any 
neurological problems associated with the veteran's hearing 
loss.  The veteran indicated that his hearing loss began in 
1960, and that he worked in the military on heavy equipment 
that was used to launch missiles and jets.  The veteran wore 
double hearing protection, but noticed an inability to hear 
at high frequencies.  The veteran also reported problems 
hearing conversations if ambient noise was present.  The 
examiner diagnosed the veteran as having bilateral sensory 
neural hearing loss.  The examiner further noted that the 
veteran may have sustained the initial damage while in the 
military, and that over the years, the veteran's hearing loss 
progressed to the point where the veteran required hearing 
aids to hear normal conversations.  The examiner reviewed 
results of the previous audiological examination and observed 
that these results showed a "hearing dysfunction." 

In November 2005, the veteran was afforded another VA C&P 
Examination.  The veteran stated at that time that he had the 
greatest difficulty hearing in the presence of background 
noise or when more than one person was speaking.  The veteran 
reported significant in-service noise exposure, but denied 
any recreational noise exposure.  Puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
65
70
80
LEFT
25
30
50
65
65

The average puretone hearing loss at that time was 61 
decibels in the right ear and 53 decibels in the left ear.  
Speech recognition scores using the Maryland CNC word lists 
were 92 percent in the right ear and 92 percent in the left 
ear.  According to the examiner, the veteran's audiological 
examination showed normal hearing sensitivity which drops to 
a severe noise-induced hearing loss in the right ear, and 
normal hearing sensitivity which slopes to moderately severe 
sensorineural hearing loss in the left ear.  The examiner 
further noted: 

The test results today are comparable 
to those obtained in 2004.  The 
audiogram today revealed a slight 
change from the 2004 audiogram and a 
significant change at 2kHz in both ears 
since [the veteran] retired from 
service."

Under Table VI contained in Diagnostic Code 6100, the average 
puretone thresholds and speech recognition scores for the 
right ear demonstrated during the November 2005 VA 
examination correspond to category II, and the scores for the 
left ear correspond to category I.  The intersection point 
for these categories under Table VII shows that the hearing 
loss does not exceed the levels contemplated for the 
currently assigned non-compensable rating.  Additionally, an 
exceptional pattern of hearing loss, which would warrant 
evaluation under 38 C.F.R. § 4.86, is not shown.

The Board also notes that included in the veteran's claims 
file are the results of a private hearing examination 
conducted in February 2003 by Unitron Hearing.  However, the 
Board finds that this examination lacks probative value 
because it is unclear that the testing comported with 
authorized VA audiological examination requirements.  
Specifically, there is no indication that the examiner is a 
state-licensed audiologist as required by 38 C.F.R. § 
4.85(a), or that the examination was otherwise administered 
in accordance with that provision.  As was noted above, the 
veteran subsequently had an authorized VA examination in 
November 2005 which provides highly probative evidence of the 
extent of the veteran's hearing loss under VA regulations.  

Accordingly, the Board concludes that the criteria for a 
compensable disability rating for bilateral hearing loss are 
not met.  

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's service-connected 
hearing loss, that would take the veteran's case outside the 
norm so as to warrant an extraschedular rating.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell, supra.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court, 
noted that VA had revised its hearing examination worksheets 
to include the effect of the veteran's hearing loss 
disability on occupational functioning and daily activities.  
See Revised Disability Examination Worksheets, Fast Letter 
07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see 
also 38 C.F.R. § 4.10 (2007).  The Court also noted, however, 
that even if an audiologist's description of the functional 
effects of the veteran's hearing disability was somehow 
defective, the veteran bears the burden of demonstrating any 
prejudice caused by a deficiency in the examination.

In this case, the VA C&P examinations were conducted before 
the examination worksheets were revised to include the 
effects of hearing loss disability on occupational 
functioning and daily life.  The veteran, as a lay person, is 
nevertheless competent to submit evidence of how the hearing 
loss affects his everyday life.  See Layno v. Brown, 6 Vet. 
App. 465, 469-470 (1994)(finding that lay testimony is 
competent when it regards features or symptoms of injury or 
illness).  The examiner noted in the November 2005 
examination report that the veteran had difficulty 
understanding conversational speech.  Thus, the examination 
report did include information concerning how the veteran's 
hearing loss affects his daily functioning.  However, the 
evidence does not show that the veteran's difficulty 
understanding conversational speech has resulted in marked 
interference with employment.   

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in the current 
appeal.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 
9 Vet. App. 518 (1996).  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the veteran is expected to provide; and (4) must ask 
the veteran to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life.  Vazquez-Flores v. Peake, No. 05-
0355, (U.S. Vet. App. January 30, 2008).   Further, if the 
Diagnostic Code under which the veteran is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the veteran.  
Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the veteran may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

The veteran was notified in September 2002, April 2003, and 
September 2005 VCAA letters that he could submit evidence 
showing his service-connected disabilities had increased in 
severity.  In the September 2005 letter, the veteran was 
informed that evidence of an increase in severity could be 
submitted in the form of statements from his doctor 
containing physical and clinical findings, the results of 
laboratory tests or x-rays, and lay statements from 
individuals who could describe the manner in which the 
disability had become worse.  The veteran was told to inform 
the RO of dates of treatment at VA facilities so those 
records could be obtained, and that if he had not been 
recently examined or treated, he could submit his own 
statement indicating the frequency and severity of symptoms 
and additional disability caused by the conditions.  

However, as specific criteria are required for increased 
ratings to be assigned, the Secretary must provide at least 
general notice of the requirements and that a disability 
rating will be determined if an increase is found by applying 
relevant diagnostic codes.  The VCAA letters in this case do 
not satisfy these requirements.  In Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007), the United States Court of Appeals 
for the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial, and that once 
an error is identified as to any of the four notice elements 
the burden shifts to VA to demonstrate that the error was not 
prejudicial to the veteran.  The Federal Circuit stated that 
requiring a veteran to demonstrate prejudice as a result of 
any notice error is inconsistent with the purposes of both 
the VCAA and VA's uniquely pro-veteran benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial unless VA can show 
that the error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the veteran, see Vazquez-Flores v. Peake, No. 05-0355, 
slip op. at 12 (U.S. Vet. App. January 30, 2008) ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)); (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders, 487 F.3d at 889.  Additionally, consideration also 
should be given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores v. Peake, No. 
05-0355, slip op. at 9 (U.S. Vet. App. January 30, 2008).

In this case, the Board finds that any notice errors with 
respect to the information and evidence needed to 
substantiate increased ratings are harmless error and did not 
affect the essential fairness of the adjudication.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  The 
veteran was provided with the rating criteria in the March 
2004 Statement of the Case and the September 2005 
Supplemental Statement of the Case.  The veteran's claims 
were then readjudicated by way of a February 2007 
Supplemental Statement of the Case.  Based on the notices 
provided to the veteran, the Board finds that a reasonable 
person could be expected to understand what information and 
evidence is required to substantiate claims for increased 
ratings.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The veteran was provided with 
notice, via a March 2006 letter, of the information and 
evidence necessary to establish a disability rating and an 
effective date for the disabilities on appeal.

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issues has been obtained.  
The veteran's available service medical records have been 
obtained.  The veteran's post-service treatment records have 
been obtained.  The veteran was afforded multiple VA 
examinations in connection with the current claims. 
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
the evidence is required.


ORDER

A disability evaluation for diabetes mellitus, type II, in 
excess of 20 percent prior to May 4, 2006 is denied.

A disability evaluation for diabetes mellitus, type II, in 
excess of 40 percent from May 4, 2006 is denied.

A compensable disability evaluation for bilateral hearing 
loss is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


